Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 remain for examination.  Claims 1, 5, 7-8, 10-11, 13-14, 16-17 and 19 have been amended. Applicant's arguments filed on 10/01/2021 have been fully considered but they are moot in view of the new ground(s) of rejection necessitated by the amendments. Thus, Snitzer (US 20200311101 A1) has been used to address the newly added features. Accordingly, this action has been made final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12 and 15-19  rejected under 35 U.S.C. 103 as being unpatentable over Andrade U.S. Publication No. 20170279801 A1 in view of Snitzer (US 20200311101 A1)
As to claim 1, Andrade discloses a method of authenticating voice data using a ledger, the method comprising (Andrade Pa. [0002]) [for providing block chain-based multifactor personal identity verification]: receiving, by a node device configured to maintain a ledger comprising a plurality of blocks, a block of voice data comprising a first signature (Andrade Pa. [0011, 0012 & 0014], claim 8) [a block chain shared by nodes in a transaction database (node device configured to maintain a ledger) includes a first identifier which may be an alphanumeric code (first signature) recorded at a block verification address along with associated biometric data including voice (block of voice data)] the block of voice data generated based on one or more statements made by a participant in a conversation (Andrade Pa. [0003, 0023 & 0029]) [(the biometric data including voice stored at a given verification address of a block (block of voice data generated) based on a response to an audible prompt from a computing platform for biometric voice data from a first individual captured using a microphone (a statement made by a participant in a conversation], the first signature comprising a first hash of first voice features (Andrade Pa. (0014], (0020], (0022]) [recording a first identifier which may be an alphanumeric code (first signature) includes recording a hash (first hash) of the representation of the biometric voice data as a template that includes a synthesis of features extracted (first voice features)] associated with the one or more statements made by the participant in the block of voice data (Andrade Pa. (0003], (0023], (0029]) [based on the response (statement) from the first individual (participant) biometric data including voice stored at the verification address in the block chain (the block of voice data]; comparing the first signature with a second Andrade Pa. (0012], [0020], [0032]) [(matching (comparing) the biometric data (first signature) with second biometric data (second signature) recorded at a second verification address in the block chain which creates a chain to a current block coming chronologically after a previous block (associated with a latest block in the ledger)], and wherein the second signature comprises a second hash of second voice features associated with the latest block in the ledger (Andrade Pa. [0012], [0014], [0020], [0022]) [the biometric data recorded at the second verification address includes an identifier (the second signature), recording information such as the hash (a second hash) of the biometric voice data comprising a template as a synthesis of relevant features extracted (second voice features), where the block creates a chain to the current block coming chronologically after the previous block (associated with the latest block in the ledger)]; determining, based on a comparison between the first signature and the second signature (Andrade Pa. [0020], [0031]) [comparing newly received information upon receipt of the first biometric data (the first signature) with stored information corresponding to the information at the second verification address (second signature)], that a similarity between the first signature and the second signature is above a threshold value (Andrade Pa. [0032]) [performing the verification by matching (a similarity) the newly received biometric data (first
signature) with the second biometric data (second signature) requiring a so-called "M-of-N" signatures for identity verification which requires a subset of a larger set of identifying information (above a threshold value];

Andrade Pa. [0004], [0053]) [if the person is identified at the block chain level using the comparison (responsive to the determining), the personal identity of the first individual is verified (validating the block of voice data], responsive to the determining validating the block of voice data (Andrade Pa. [0004], [0053]) [if the person is identified at the block chain level using the comparison (responsive to the determining), the personal identity of the first individual is verified (validating the block of voice data]; and adding the validated block of voice data to the ledger (Andrade Pa. [0012]) [appending the new block (adding the validated block of voice data) to the block chain (ledger]  
It does not appear explicitly disclose wherein the latest block is associated with the conversation.
However, Snitzer discloses wherein the latest block is associated with the conversation (Snitzer Pa. [0008]) [determining, by the one or more processors, at least one of the one or more stored conversations includes authorization records associated with the one or more detected changes; retrieving, by the one or more processors, the determined at least one of one or more stored conversations; and synchronizing, by the one or more processors, the one or more ledgers by creating a new block to the one or more ledgers indicating authorization for the new block based on the determined at least one of one or more stored conversations]
Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Snitzer to include wherein the first hash of voice features and the 

As to claim 2, Andrade discloses wherein adding the validated block of voice data to the ledger comprises adding a hash of the latest block to the block of voice data (Andrade Pa. [0012], [0021]) [he given block in the block chain contains a hash (adding a hash) creating a chain of blocks to the current (latest) block recorded with the biometric data including voice (block of voice data)]   

As to claim 3, Andrade discloses further comprising sending an updated ledger to at least one other node device (Andrade Pa. [0011], [0035]) [the block chain is shared (sending an updated ledger) amongst some or all nodes participating in the system]

As to claim 4, Andrade discloses further comprising:  25receiving encrypted voice data associated with the block of voice data; storing the encrypted voice data (Andrade Pa. [0020]) [encrypted voice data associated with the block) which is stored in the block chain]; and adding a location of the stored encrypted voice data to the block of voice data (Andrade Pa. [0020]) [address recordation component may record the encrypted biometric data at an assigned verification address (adding a location of the stored encrypted voice data) in the block chain]

As to claim 7, Andrade discloses 5wherein the block of voice data further comprises a plurality of transactions (Andrade Pa. [0012]) [the new block (block of voice data) is periodically appended and includes transactions], and wherein each transaction of the plurality of transactions is associated with a statement of voice data (Andrade Pa. [0012 & 0023]) [each transaction may correspond the first individual capturing voice in response to a prompt (statement of voice data] and comprises a signature comprising a hash of voice features of the statement of voice data (Andrade Pa. [0012], [0014], [0020], [0022]) [the biometric data recorded at the verification address includes an identifier which may be an alphanumeric code (signature), recording information such as a hash of the biometric voice data comprising a template as a synthesis of relevant features extracted (voice features of the statement]

As to claim 8, Andrade discloses wherein: 10comparing the first signature with a second signature comprises comparing each signature of the plurality of transactions with the second signature (Andrade Pa. [0032]) [performing identity verification by a so-called "M-of-N" signatures (each signature of the transactions) with the second biometric data (second signature], and wherein the method further comprises determining a match when the comparing of each signature of the plurality of transactions with the second signature is above the threshold value (Andrade Pa. [0032])  [performing the verification by matching (when the comparing or each signature) the newly received biometric data with the second biometric data (second signature) requiring a so-called "M-of-N" signatures for identity verification which requires a subset or a larger set or identifying information (above a threshold value)]

As to claim 9, Andrade discloses further comprising: receiving a second block of voice data, the second block of voice data generated based on one or more statements made by a second participant in the conversation (Andrade Pa. [0012], [0014]) [another individual may be linked using an identifier (second participant) with a verified personal identity by receiving a response (second block or voice data generated) to an audible prompt from a computing platform for biometric voice data from that individual captured using a microphone (a statement made in the conversation)]; verifying the second block of voice data for inclusion on a second ledger (Andrade Pa. [0004], [0053]) [f the person is identified at the block chain level using the comparison (verifying the second block or voice data), the personal identity or the first individual is verified on a full copy of the block chain (for inclusion on a second ledger)]; and  20adding the second block of voice data to the second ledger (Andrade Pa. [0011], [0012]) [appending the new block (adding the second block of voice data) to the block chain as a full copy (second ledger);]

As to claim 10, Andrade discloses further comprising: receiving first encrypted voice data associated with the block of voice data associated with the conversation (Andrade Pa. [0011], [0012]); 25receiving second encrypted voice data associated with the second block of voice data associated with the conversation (Andrade Pa. [0020]) [recording information may include an encrypted representation of the biometric voice data (first encrypted voice data associated with the block) which is stored in the block chain]; receiving an encryption key configured to decrypt the first encrypted voice data and the second encrypted voice data (Andrade Pa. [0012], [0014]) [another individual may be linked using an identifier with a verified personal identity by receiving a response (second encrypted voice data associated with the second block of voice data) to an audible prompt from the computing platform]; and sending the encryption key to a first device associated with the participant in the 30conversation and to a second device associated with the second participant in the conversation (Andrade Pa. [0009], [0016]) [assigning (sending) a given private key pair (the encryption key) to each individual associated with each verification address and using a computing platform (first and second device associated with the first and second participant)]

As to claim 11, claim 11 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 12, claim 12 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.

As to claim 15, claim 15 recites the claimed that contain similar limitations as claim 7; therefore, it is rejected under the same rationale.

As to claim 16, claim 16 recites the claimed that contain similar limitations as 

As to claim 17, claim 17 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 18, claim 18 recites the claimed that contain similar limitations as claim 9; therefore, it is rejected under the same rationale.

As to claim 19, claim 19 recites the claimed that contain similar limitations as claim 10; therefore, it is rejected under the same rationale.

Claims 5-6, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andrade U.S. Publication No. 20170279801 A1 in view of Snitzer (US 20200311101 A1), in further view of Rodriguez (U.S. Patent 10212593 B2).
As to claim 5, the combination of Andrade and Snitzer does not appear explicitly disclose wherein the first hash of first voice features and the second hash of second voice features are each results of a fuzzy hashing algorithm.  
However, Rodriguez discloses wherein the first hash of first voice features and the second hash of second voice features are each results of a fuzzy hashing algorithm algorithm (Rodriguez column 6, line 12-18; column 7, line 25-30 [the hash process uses a robust/fuzzy hash operation in the voice model for Alice and Bob (first and second hash of voice features]


As to claim 6, the combination of Andrade, Snitzer and Rodriguez discloses wherein the first voice features include at least one of a pitch, a tone, a speech speed, an enunciation, an intonation, a rate, or a rhythm (Rodriguez column 14, line 36-48; column 18, line 15-20]) [the system uses a voice model to recognize Alice based on tone of voice]
Thus, Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the teaching of Andrade and Snitzer to include wherein the first hash of voice features and the second hash of voice features are each results of a fuzzy hashing algorithm as disclosed by Rodriguez, to gain the advantage of a more robust hashing operation where slight differences in the input data still yield the same hash value (Rodriguez column 5, line 50-53).

As to claim 13, claim 13 recites the claimed that contain similar limitations as 

As to claim 14, Andrade discloses wherein: the first signature comprises a first plurality of signatures each of the first plurality of signatures associated with one or more of the first voice features (Andrade Pa. [0012], [0022] [0034]) [periodically a new block is appended to the block chain for each transaction including identifiers as an alphanumeric code (each first signature) associated with the biometric voice data including the synthesis of extracted features (first voice features)] and the second signature 30comprises a second plurality of signatures each of the second plurality of signatures associated with one or more of the second voice features (Andrade Pa. [0012], [0022] [0034]) [periodically a new block is appended to the block chain for each transaction from other individuals (second set of signatures) including identifiers as an alphanumeric code (each second signature) associated with the biometric voice data including the synthesis of extracted features (second voice features)], and -27-DOCKET NO. 70481.2555US01 (OCP.D2018.1374.US1)comparing the first signature with the second signature comprises comparing the first plurality of signatures and the second plurality of signatures using a set comparison algorithm (Andrade Pa. [0032]) [performing the verification by matching (comparing) the newly received biometric data and the second biometric data (first and second signatures) requiring a so-called "M-of-N" signatures for identity verification which requires a subset of a larger set of identifying information (set comparison algorithm]

As to claim 20, claim 20 recites the claimed that contain similar limitations as .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/Primary Examiner, Art Unit 2491